Exhibit 12 LINCOLN NATIONAL CORPORATION AND SUBSIDIARIES HISTORICAL RATIO OF EARNINGS TO FIXED CHARGES (dollars in millions) For the Years Ended December 31, Income (loss) from continuing operations before taxes $ ) $ ) Sub-total of fixed charges Sub-total of adjusted income (loss) ) Interest on annuities and financial products Adjusted income (loss) base $ Fixed Charges Interest and debt expense (1) $ Interest expense related to uncertain tax positions 1 9 7 13 2 Portion of rent expense representing interest 13 13 14 18 20 Sub-total of fixed charges excluding interest on annuities and financial products Interest on annuities and financial products Total fixed charges $ Ratio of sub-total of adjusted income (loss) to sub-total of fixed charges excluding interest on annuities and financial products (2) NM NM Ratio of adjusted income (loss) base to total fixed charges (2) NM NM Interest and debt expense excludes a $5 million loss, $8 million loss, $5 million loss and $64 million gain related to the early retirement of debt in 2012, 2011, 2010 and 2009, respectively. The ratios of earnings to fixed charges for the years ended December 31, 2009 and 2008, indicated a less than one-to-one coverage and are therefore not presented.Additional earnings of $673 million and $168 million would have been required for the years ended December 31, 2009 and 2008, respectively, to achieve ratios of one-to-one coverage.
